Name: Commission Decision (EU) 2018/402 of 13 March 2018 setting up the European Advisory Group for the European Labour Authority (Text with relevance for the EEA and for Switzerland. )
 Type: Decision
 Subject Matter: EU institutions and European civil service;  employment;  labour market;  European construction
 Date Published: 2018-03-15

 15.3.2018 EN Official Journal of the European Union L 72/20 COMMISSION DECISION (EU) 2018/402 of 13 March 2018 setting up the European Advisory Group for the European Labour Authority (Text with relevance for the EEA and for Switzerland) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 46 and 48, Article 53(1), Article 62, and Article 91(1) thereof, Whereas: (1) In his State of the Union address 2017 (1), President Juncker proposed the establishment of a European Labour Authority to strengthen fairness in the Internal Market and ensure that EU rules on labour mobility are enforced in a fair, simple and effective way. (2) On 13 March 2018, the Commission has proposed to set up the European Labour Authority (2), in order to support the Member States and the Commission in facilitating access for individuals and employers to information on their rights and obligations as well as to relevant services in cross-border labour mobility situations, to support cooperation between Member States in the cross-border enforcement of relevant Union law, and to mediate and facilitate solutions in case of cross-border disputes or labour market disruptions. (3) An advisory group should be set up to advise and assist the Commission on the swift establishment and future functioning of the European Labour Authority, which should be called the European Advisory Group for the European Labour Authority (hereafter the Group). While not taking part in the legislative process leading to the adoption of the proposed Regulation establishing the European Labour Authority, the Group should help lay the ground for setting up the European Labour Authority. (4) The Group should in particular allow exchanging best practices and experiences on cooperation in the areas of cross-border labour mobility and the coordination of social security systems that could be further developed by the European Labour Authority, as well as examining general questions, questions of principle and practical problems arising from the implementation of relevant Union law. The Group should also assist with identifying the means of cooperation and contribution of relevant existing bodies, including EU agencies, towards the establishment and good functioning of the European Labour Authority. (5) The Group should be chaired by the Commission (DG Employment, Social Affairs and Inclusion) and be composed of representatives at senior level of Member States' authorities, Union-level social partners, the European Foundation for the Improvement of Living and Working Conditions (Eurofound), the European Centre for the Development of Vocational Training (Cedefop), the European Training Foundation (ETD) and the European Agency for Safety and Health at Work (EU-OSHA). Union-level social partners should equally represent trade unions and employers' organisations. (6) European Free Trade Association (EFTA) States and the European Union Agency for Law Enforcement Cooperation (Europol) should be granted an observer status. (7) The Group should cooperate with existing bodies in the area of labour mobility and social security coordination. (8) Rules on disclosure of information by the members and observers of the Group should be laid down. (9) Personal data should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council (3). (10) This Decision should apply until the European Labour Authority has been set up, HAS ADOPTED THIS DECISION: Article 1 Subject matter The European Advisory Group for the European Labour Authority (hereafter referred to as the Group) is set up. Article 2 Tasks The Group shall advise and assist the Commission (DG Employment, Social Affairs and Inclusion) on the swift establishment and future functioning of the European Labour Authority. In particular, the group's tasks shall be: (a) to facilitate cooperation among national authorities and stakeholders and advise the Commission on the swift establishment and operational future functioning of the European Labour Authority. (b) to examine general questions, questions of principle and practical problems arising from the implementation of Union legislation on cross border labour mobility and social security coordination and their impact on the activities of the European Labour Authority. (c) to exchange views on and identify best practices and examples of good cooperation in the area of cross border labour mobility and social security coordination in view of developing the activities of the European Labour Authority. (d) to identify the means of cooperation and the contribution of existing bodies, including decentralised EU agencies, towards the establishment and good functioning of the European Labour Authority. Article 3 Membership 1. The Group shall be composed of:  One representative from each Member State;  Six representatives from Union-level social partners equally representing trade unions and employers' organisations;  One representative from each EU Agency in the field of employment and social affairs. 2. Members shall nominate their representatives at senior level and shall be responsible for ensuring that their representatives provide a high level of expertise. 3. Representatives shall be nominated within 30 days of the entry into force of this Decision. Representatives may be accompanied by experts. 4. Members who are no longer capable of contributing effectively to the expert group's deliberations, who, in the opinion of the Commission (DG Employment, Social Affairs and Inclusion), do not comply with the conditions set out in Article 339 of the Treaty on the Functioning of the European Union or who resign, shall no longer be invited to participate in any meetings of the group and may be replaced for the remainder of their term of office. Article 4 Chair The Group shall be chaired by a representative of the Commission (DG Employment, Social Affairs and Inclusion). Article 5 Operation 1. The group shall act at the request of the Commission (DG Employment, Social Affairs and Inclusion), in compliance with the horizontal rules (4). 2. The Group shall meet at least three times per year. Meetings of the group shall, in principle, be held on Commission premises. 3. The Commission (DG Employment, Social Affairs and Inclusion) shall provide secretarial services. Commission officials from other departments with an interest in the proceedings may attend meetings of the group. 4. In agreement with the Commission (DG Employment, Social Affairs and Inclusion), the group may, by simple majority of its members, decide that deliberations shall be public. 5. Minutes on the discussion on each point on the agenda and on the opinions delivered by the group shall be meaningful and complete. Minutes shall be drafted by the secretariat under the responsibility of the Chair. 6. The group shall adopt its opinions, recommendations or reports by consensus. 7. Participation of European Parliament's experts in the work of the Group is governed by point 15 and Annex I of the Framework Agreement on relations between the European Parliament and the European Commission (5). Article 6 Invited experts The Commission (DG Employment, Social Affairs and Inclusion) may invite experts with specific expertise with respect to a subject matter on the agenda to take part in the work of the group on an ad hoc basis. Article 7 Observers 1. European Free Trade Association (EFTA) States and the European Union Agency for Law Enforcement Cooperation shall be granted an observer status, in compliance with the horizontal rules, by direct invitation. 2. Observers shall nominate their representatives. 3. Observers' representatives may be permitted by the Chair to take part in the discussions of the group and provide expertise. However, they shall not participate in the formulation of recommendations or advice of the group. Article 8 Rules of procedure On a proposal by and in agreement with the Commission (DG Employment, Social Affairs and Inclusion) the group shall adopt its rules of procedure by simple majority of its members, on the basis of the standard rules of procedure for expert groups, in compliance with the horizontal rules. Article 9 Professional secrecy and handling of classified information The members of the group and their representatives, as well as invited experts and observers, are subject to the obligation of professional secrecy, which by virtue of the Treaties and the rules implementing them applies to all members of the institutions and their staff, as well as to the Commission's rules on security regarding the protection of Union classified information, laid down in Commission Decisions (EU, Euratom) 2015/443 (6) and (EU, Euratom) 2015/444 (7). Should they fail to respect these obligations, the Commission may take all appropriate measures. Article 10 Transparency 1. The group shall be registered in the Register of Commission expert groups and other similar entities (the Register of expert groups). 2. As concerns the group composition, the following data shall be published on the Register of expert groups: (a) the name of the Member States; (b) the name of social partners; the interest represented shall be disclosed; (c) the name of the agencies in the field of employment and social affairs; (d) the name of observers, including the name of the third countries. 3. All relevant documents, including the agendas, the minutes and the participants' submissions, shall be made available either on the Register of expert groups or via a link from the Register to a dedicated website, where this information can be found. Access to dedicated websites shall not be submitted to user registration or any other restriction. In particular, the agenda and other relevant background documents shall be published in due time ahead of the meeting, followed by timely publication of minutes. Exceptions to publication shall only be foreseen where it is deemed that disclosure of a document would undermine the protection of a public or private interest as defined in Article 4 of Regulation (EC) No 1049/2001 of the European Parliament and of the Council (8). Article 11 Meeting expenses 1. Participants in the activities of the group shall not be remunerated for the services they offer. 2. Travel and subsistence expenses incurred by participants in the activities of the group shall be reimbursed by the Commission. Reimbursement shall be made in accordance with the provisions in force within the Commission and within the limits of the available appropriations allocated to the Commission departments under the annual procedure for the allocation of resources. Article 12 Applicability This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply until the European Labour Authority has been set up. Done at Strasbourg, 13 March 2018. For the Commission The President Jean-Claude JUNCKER (1) The 2017 State of the Union address is available at: https://ec.europa.eu/commission/state-union-2017_en (2) COM(2018) 131. (3) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (4) C(2016) 3301, Article 13 paragraph 1. (5) OJ L 304, 20.11.2010, p. 47. (6) Commission Decision (EU, Euratom) 2015/443 of 13 March 2015 on Security in the Commission (OJ L 72, 17.3.2015, p. 41). (7) Commission Decision (EU, Euratom) 2015/444 of 13 March 2015 on the security rules for protecting EU classified information (OJ L 72, 17.3.2015, p. 53). (8) Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (OJ L 145, 31.5.2001, p. 43).